DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 16.  The phrase “the working chamber” in line 9 is indefinite.  It is unclear to the Examiner whether Applicant intends to refer back to the working chamber in line 2 or the working chamber in line 6. A similar issue exists in claims 24 and 25, for example.  Examiner suggests the use of such language as “a first working chamber” and “a second working chamber” to clearly refer back to the first working chamber or the second working chamber.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 and 23-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2007/0000743 to Naitou et al.
Re: claim 16.  Naitou et al. show in figures 1 and 2 a vibration damper with an adjustable damping force, comprising:
a working chamber 14A; a flow connection in the area near the end of the lead line of 31A, 31B; a damping valve device within 70; an outer cylinder 15;
an inner cylinder 64 with a second working chamber 14B having the flow connection 22, 31 to the damping valve device within 70, which is arranged externally relative to the outer cylinder 15 as shown;
an adapter sleeve 65, which is separate from the inner cylinder as shown, in which the flow connection is constructed at least in part, the adapter sleeve forms a 
wherein the adapter sleeve 65 has a receiving member or groove as labeled for a transfer connection piece of the damping valve device, and wherein a spacing of a base, as labeled, of the receiving member from a longitudinal axis of the inner cylinder is smaller than an outer radius of the inner cylinder as shown.


















[AltContent: connector][AltContent: textbox (Base)][AltContent: connector]
[AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Receiving member)][AltContent: arrow]
    PNG
    media_image1.png
    429
    600
    media_image1.png
    Greyscale

[AltContent: textbox (Smaller spacing of the base from the longitudinal axis )]





Re: claim 17.  Naitou et al. show in figures 1 and 2 wherein the inner cylinder 64 is axially supported by the adapter sleeve 65 inside the vibration damper as shown.

Re: claim 19.  Naitou et al. show in figures 1 and 2 wherein the adapter sleeve 65 is supported on a piston guide rod 18 via intervening cylinder portions.
Re: claim 20.  Naitou et al. show in figures 1 and 2 wherein an outer covering face or outer surface of the adapter sleeve 65 has a sliding guide for the connection piece 15C as shown.












[AltContent: textbox (Stepped connection profile)][AltContent: arrow]
    PNG
    media_image2.png
    504
    578
    media_image2.png
    Greyscale


Re: claims 23 and 24.  See labeled receiving member configured as an annular groove.  See connection opening in the area of 31C.
Re: claims 25 and 26.  Naitou et al. show in figures 1 and 2 wherein the adapter sleeve 15C, 65 comprises at least one separate connection ring 65 configured to fix the adapter sleeve to the working chamber.  With regards to claim 26 see the step like connection profile as labeled.

Re: claim 28.  Naitou et al. show in figures 1 and 2 the limitation wherein the adapter sleeve 65 comprises two adapter sleeve portions i.e. two half cylindrical portions as shown as broadly recited that are configured as identical components.
Re: claim 29.  Naitou et al. show in figures 1 and 2 the limitation wherein the adapter sleeve comprises two adapter sleeve portions or top and bottom portions of element 65 that are secured against rotation by at least one positive locking connection or the connection that makes the portions of element 65 integral, as broadly recited.
Re: claim 30.  Naitou et al. show in figures 1 and 2 wherein at least one annular seal shown above the end of the lead line of 65 in figure 2 is arranged in an annular groove between a pipe piece 15C and the adapter sleeve 65 and wherein one groove side wall is formed by the adapter sleeve on the right and one groove side wall is formed by the pipe piece on the left. 
Response to Amendment
Upon further review, the previously objected to claim language has been rejected in light of the new interpretation of the Naitou et al. reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
December 30, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657